Citation Nr: 0311140	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a fractured right mandible.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to February 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 RO decision, which denied service 
connection for tinnitus and determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for residuals of a fractured right 
mandible.

In a December 2000 decision, the Board determined that there 
was new and material evidence submitted to reopen the claim 
of service connection for residuals of a fractured right 
mandible.  

The Board also remanded the case to the RO for additional 
development on the right mandible claim as well as on the 
tinnitus claim.  

The Board notes that the veteran canceled personal hearings, 
which were scheduled for March 2002 at the RO and for June 
2003 at the Board in Washington, D.C.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  





FINDINGS OF FACT

1.  During service in January 1979, the veteran was shown to 
have been injured in a motor vehicle accident, suffering 
multiple injuries to include to the head; there is no 
convincing medical evidence to show that the accident 
resulted in a fractured right mandible or tinnitus.  

2.  The veteran's temporomandibular joint dysfunction and 
tinnitus are shown to have initially been manifested 
clinically in the mid-1990's, several years after his 
discharge from active service in February 1987.  

3.  There is no convincing evidence to show that the 
veteran's current temporomandibular joint dysfunction, 
claimed as a residual of a fractured right mandible and 
tinnitus, are causally or etiologically related to the 
injuries sustained in the January 1979 motor vehicle accident 
in service or other event in active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by temporomandibular 
joint dysfunction is not due to a right mandible fracture or 
other disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2002).  

2.  The veteran's disability manifested by tinnitus is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1978 to February 
1987.  

A careful review of the service medical and dental records 
shows that, on a February 1978 physical examination for 
enlistment purposes, that veteran's head and ears were normal 
with no references to any ringing in the ears (tinnitus) or 
mandible problems.  In March 1978, a panoramic dental X-ray 
study was taken.  

On January 29, 1979 (some records list it as January 30, due 
to the late hour), at about 11 p.m., the veteran was involved 
in a motor vehicle accident in Germany.  Historically, it was 
noted that he had lost consciousness for an undetermined 
number of minutes and was taken to a local German hospital, 
where he was reportedly diagnosed with fracture of the right 
mandible and multiple trauma grossly.  (There are no records, 
including radiographic evidence, from the German hospital 
showing a right mandible fracture.)  The veteran's vital 
signs were stable at the German facility, and he was then 
transported to a U.S. military hospital in Germany, where he 
was admitted at 4 a.m. on January 30, 1979.  

On January 30, 1979, the veteran complained of having facial 
pain, among other things.  On physical examination, there was 
ecchymosis of the lower right eyelid.  The tympanic membranes 
were clear, although blood in the middle ear could not be 
ruled out.  There were abrasions on the right side of the 
face without significant laceration.  There was a hematoma 
behind the right ear with tenderness.  There was edema over 
the ramus of the right mandible, with limited range of motion 
of the lower jaw.  On that same day, the veteran was referred 
for an ear, nose and throat (ENT) consultation, in order to 
rule out facial bone fracture.  

On the ENT referral, the veteran was conscious and oriented.  
He had a "black" right eye and swelling and tenderness to 
the right side of the face.  On palpation, there was no 
obvious bony deformity detected in regard to the right 
orbital margin, right zygoma, and right mandible.  Records 
indicate that X-ray studies of the mandible, among other 
areas, were ordered.  While X-ray study results were obtained 
for the other areas, there is no record of the results of the 
mandible X-ray studies or whether they had in fact been 
taken.  Subsequent notations on January 30 and 31 do not 
indicate any complaints referable to the mandible or to 
ringing in the ears (tinnitus).  

On February 1, 1979 at 9 a.m., after two full sick days, the 
veteran was discharged to duty.  He was fully ambulatory and 
without complaints of discomfort.  It was noted that he had a 
bruise and edema of the right eye.  He was to return in one 
week.  (There is no record of any follow-up visit.)  He was 
given medication for four days and convalescent leave from 
his unit for one week.  

At the time of his hospital discharge, the veteran's physical 
profile, or "PULHES," which reflects his overall physical and 
psychiatric condition on a scale of 1 (high level of fitness) 
to 4 (a medical condition or physical defect which is below 
the level of medical fitness for retention in the military 
service), was indicated to be "1" in all aspects.  

On an April 1985 periodic service physical examination, the 
veteran's head and ears were normal with no references to any 
ringing in the ears (tinnitus) or mandible problems.  

A review of all service medical and dental records dated 
after the January 1979 motor vehicle accident does not show 
any complaints referable to tinnitus or mandible problems.  
The veteran was discharged from service in February 1987, and 
there is no indication that a physical examination was 
performed at that time.  

A January 1990 medical record from the veteran's private 
doctor indicates that he had received multiple injuries in a 
car accident in the service.  There was no reference to a 
mandible injury or tinnitus.  

The records from the Social Security Administration show 
that, in September 1990, the veteran was awarded disability 
benefits, on the basis of back and psychiatric disabilities.  
Considered in this decision were medical records dated in 
January 1990 and June 1990, which report a history of a car 
wreck in Germany in 1984 (one record indicates 1983) with 
multiple injuries, to include a fractured jaw.  

In September 1991, the RO received the veteran's claims of 
service connection for injuries as the result of an in-
service motor vehicle accident.  One of the claimed injuries 
pertained to his face.  (In a January 1992 decision, the RO 
denied service connection for a facial disorder.)  

On a December 1991 VA general medical examination, the 
veteran reported that he had had a car accident while based 
in Germany, which resulted in, among other things, a 
fractured jaw, severe concussion and cuts on his head.  He 
indicated that, since the accident, he had had recurring 
problems with many ailments.  (His description of ailments 
does not include a mandible problem or ringing in the ears.)  
On physical examination, his head and ears were unremarkable.  
There were no diagnoses pertaining to the mandible or 
tinnitus.  

On a December 1991 VA psychiatric examination, the veteran 
reported that he was involved in a motor vehicle accident 
while based in Germany in 1980 [sic], which resulted in a 
head injury, among other things.  He indicated that his head 
had to be sutured.  

In an April 1992 statement, the veteran asserted that, 
following his motor vehicle accident in service in Germany, 
he was transported to a local German hospital where he stayed 
for four hours prior to being transferred to a military 
hospital.  He stated that he was put in intensive care and 
that he stayed for three days, receiving treatment for a 
fractured jaw and facial lacerations, among other injuries.  
He stated that he was released on convalescent leave for 14 
days.  

The medical records from Appalachian Regional Healthcare, 
dated from August 1992 to May 1993, indicate treatment for 
various ailments of the veteran.  An August 1992 record 
refers to an in-service motor vehicle accident, wherein the 
veteran reported head and other injuries.  The records do not 
refer to any mandible problems or tinnitus.  

In May 1993, the RO received a statement of the veteran's 
mother who indicated that, in 1979, she was informed that the 
veteran was involved in a serious car accident in Germany.  
She stated that when the veteran came home he had a lot of 
physical and mental problems.  She was not specific as to his 
problems.  

In January 1994, the RO received statements from the 
veteran's mother, wife and friends.  They refer to injuries 
that the veteran suffered in service and the health problems 
that he had experienced since service.  There were no 
references to any mandible problems or tinnitus.  

In July 1997, the RO received additional private medical 
records, dated from January 1990 to July 1997.  A January 
1995 record of Ernest Henry, M.D., the veteran's private 
physician, indicates a complaint of the veteran that he was 
still having jaw pain.  It was noted that an X-ray study was 
negative.  The veteran was referred to a dentist for a jaw 
plate.  

A July 1995 emergency room record from the Russell County 
Medical Center indicates that the veteran complained of 
having a left earache with ringing in the ear.  It was noted 
that he had been swimming a lot.  The diagnosis was that of 
acute left otitis externa.  

A November 1995 record of Dr. Henry indicates that the 
veteran had clicking in the right temporomandibular joint 
(TMJ).  X-ray studies of the right and left TMJ were negative 
(an MRI was then recommended).  

An April 1996 private record indicates that the veteran was 
seen in the emergency room for a left earache.  The diagnosis 
was that of impacted cerumen in the left ear.  Two days later 
in April 1996, the veteran saw Dr. Henry with complaints of a 
left earache and ringing in the left ear.  An examination 
showed that there was fluid behind the left ear.  

On follow-up in May 1996, the ear looked much better and 
there was residual ringing in the left ear.  On a November 
1996 record of Dr. Henry, the veteran complained of having 
had a loud "pop" in the left ear four days earlier, which 
was followed by ringing and pressure ever since.  The 
diagnoses were those of sinusitis and bilateral otitis media.  

In December 1996, the veteran was feeling well except for a 
left ear infection.  In March 1997, the veteran complained 
that his ear hurt, along with a sore throat, congested 
sinuses, and coughing.  In July 1997, he complained of 
ringing and pain in the left ear.  

The medical records of Randolph Cole, M.D., show that, in 
November 1997, the veteran complained of a recent history of 
ringing and a pressure sensation in the left ear that 
radiated into the jaw.  He reported that similar symptoms had 
occurred intermittently for the past 2 or 3 years.  

During a physical examination, the TMJs popped during early 
jaw opening.  The impressions were those of allergic 
rhinitis, TMJ dysfunction, and left middle ear effusion with 
history of recurrent left eustachian tube dysfunction.  On a 
follow-up visit in January 1998, the veteran indicated that 
his left ear was still a little full and tended to ring 
whenever it was quiet, and that Aleve had helped with an 
occasional jaw ache.  The impressions were those of seasonal 
allergic rhinitis and resolved left middle ear effusion.  

The medical records of Dr. Henry show that, in January 1998, 
the veteran had ongoing anxiety and associated TMJ.  In March 
1998, he complained of constant ringing in the left ear.  The 
diagnosis was that of tinnitus.  In September 1998, it was 
noted that he was having trouble with fluid in the left ear.  
The diagnosis was that of tinnitus.  

The medical records of Bill Berry, M.D., show that, in 
November 1998, the veteran presented with complaints 
referable to his ear.  He reported approximately a 3-4 year 
history of left-sided otologic complaints, which he described 
as "pressure and continuous ringing which is about to drive 
me crazy."  The impressions were those of otologic 
complaints that were likely secondary to eustachian tube 
dysfunction and associated allergic rhinitis, and allergic 
rhinitis.  

On a follow-up visit that month, the impressions were those 
of left-sided tinnitus and aural fullness (middle ear 
continued to appear aerated and audiogram and CT scan failed 
to suggest middle ear fluid; the veteran's complaints were 
likely related to rhinitis and associated eustachian tube 
dysfunction), and sub-acute sinusitis with possible component 
of allergic rhinitis.  

The medical records of R. Alan Davis, M.D., show that, in 
January 1999, the veteran complained of having constant 
ringing in both ears, left worse than right.  He gave a 
several year history of ringing in both ears.  He also 
complained of severe pain in his jaws.  It was noted that he 
had a history of bruxism.  The impression was that of 
probable TMJ dysfunction.  It was noted that a dentist would 
be sought who could fix the veteran up with an occlusive 
splint.  

In a January 1999 letter to Dr. Henry, Dr. Davis thanked him 
for sending the veteran for evaluation of unilateral tinnitus 
and stated that his first impression was that the veteran had 
inflammation of his TMJ secondary to his bruxism.  Dr. Davis 
stated that this would explain the fullness, pain, and 
hearing loss, as well as the tinnitus.  

The additional records of Dr. Davis show that, in February 
1999, the veteran continued to experience ringing in his 
ears.  The impression was that of possible cochlear 
Meniere's.  In April 1999, his jaw was still sore and there 
was pain behind his left ear with ringing still in the left 
ear.  A physical examination revealed some tenderness around 
the left TMJ area.  MRIs of the head and left TMJ were 
ordered.  

In May 1999, an MRI report indicates that, with the exception 
of sinus change, the brain was unremarkable, and that an MRI 
of the left TMJ was not accomplished (it was stated that the 
veteran "refused" it).  

A May 1999 record of Dr. Henry notes that the veteran had 
diagnoses of tinnitus and TMJ.  

In June 1999, the RO received the veteran's claims of service 
connection for a fractured right mandible and tinnitus.  He 
asserted that his jaw popped and locked and that, after his 
car accident in service, he suffered from severe headaches 
that developed into ringing in his ear.  

In a June 1999 statement, Dr. Davis indicates that the 
veteran requested that he comment on whether there was a 
possibility that his tinnitus was related to his previous 
closed head injury.  Dr. Davis stated that, especially with 
the fracture of the jaw, it could certainly cause tinnitus.  

The doctor stated that he was not sure that he could state, 
beyond a reasonable medical certainty, that this was the only 
reason for the veteran's tinnitus, but that he felt 
"comfortable in saying that it could play a part."  

In a June 1999 decision, the RO denied service connection for 
tinnitus and determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for residuals of a fractured right mandible.

In July 1999, the RO received medical records from Lois 
March, M.D., an ENT specialist.  The records, dated from 
April 1996 to November 1998, show complaints referable to the 
throat and ear (left, in particular).  In July 1998, wax was 
removed from the left ear.  It was noted that symptoms 
improved but that the veteran complained of tinnitus.  In 
November 1998, the veteran complained of constant "ringing" 
(tinnitus), in the left ear only, for 3-4 years.  

In a September 1999 substantive appeal statement, the veteran 
maintained that he fractured his right mandible in a car 
accident in Germany in January 1979, that his tinnitus was a 
direct result of the fractured mandible, and that he had 
suffered with these conditions ever since the accident.  

A September 1999 VA outpatient record indicates that the 
veteran was referred for a hearing evaluation.  It was noted 
that he had complained of unilateral tinnitus, aural 
fullness, and difficulty understanding speech in the left 
ear, with onset 7-8 previously.  An ear mold impression of 
the veteran's left ear was made and a tinnitus masker was 
ordered for him.  

A September 1999 record from Dr. Henry indicates that the 
veteran requested evaluation for tinnitus as secondary to 
"chronic damage due to damage in the Army."  

In an October 1999 letter, the veteran reasserted that he 
received head injuries from his in-service car accident.  He 
maintained that, while it had been said that he never sought 
treatment for tinnitus while in the military and did not 
complain about it at discharge, he had problems with the 
condition off and on.  He stated that he had not known what 
tinnitus was, and that it had only been in the last few years 
that the condition had manifested to a level that he found 
unbearable at times.  

The VA outpatient records show that, in October 1999, the 
veteran was seen on an ENT consult, complaining of blockage 
and tinnitus in the left ear for 5 years.  The impressions 
were those of chronic otitis media in the left ear and 
allergic rhinitis.  

The medical records of Dr. Davis indicate that, in November 
1999, the veteran complained of having fullness in his left 
ear.  It was noted that he had a tinnitus masker and hearing 
aid from VA and that he believed that records showed he had 
some type of fracture of his mandible while in the military.  

Later in the month, the veteran underwent a left tympanostomy 
and insertion of a pressure equalization (PE) tube.  The pre- 
and post-operative diagnosis was that of eustachian tube 
dysfunction.  At the end of the month, the veteran complained 
of having fullness in the ear and stated that, since his tube 
had been inserted, he believed that the ringing was worse.  

A December 1999 VA outpatient psychological consult record 
indicates that the veteran was interviewed in October 1999 
and complained of having had an increase in tinnitus in the 
last 7-8 years.  

The VA outpatient records show that, in January 2000, he was 
seen with a complaint of tinnitus, in the left ear only.  It 
was noted that an ear PE tube was in place.  

The medical records of Dr. Davis indicate that, in April 
2000, the veteran complained that the ringing in his ear was 
worse.  In May 2000, the PE tube was removed, per the 
veteran's request.  Later in May 2000 and in June 2000, the 
veteran reported that his tinnitus persisted but was somewhat 
better.  The impression was tinnitus, and the veteran was 
advised to continue using his masker.  

An October 2000 record of Roger Neal, M.D., indicates that 
the veteran complained of having ear pain, which began about 
a month earlier.  A physical examination revealed TMJ and 
musculoskeletal type pain.  

The VA outpatient records show that, on an October 2000 
mental hygiene intake record, the veteran reported a history 
of tinnitus resulting from a head injury while in the 
military.  

A November 2000 mental hygiene note indicated that the 
veteran had been involved in motor vehicle accidents, one of 
which resulted in unconsciousness, and that he had denied 
significant trauma-related symptoms.  

A January 2001 record of Dr. Neal indicates that the veteran 
complained of having ear pain.  A physical examination 
revealed musculoskeletal type pain and jaw joint type pain 
with nothing else going on.  

A March 2001 record of Braxton Cann, M.D., indicates that, at 
Dr. Henry's request, the veteran was seen with several 
persistent problems, to include tinnitus and some muffling in 
the left ear as well as TMJ pain/otalgia "since a mandibular 
fracture some time past."  A physical examination revealed 
that the TMJs were mildly tender.  The doctor stated a need 
for a dental specialist for the TMJs.  

On a September 2001 VA brain and spinal cord examination, the 
veteran's claims file was reviewed.  Historically, it was 
noted that the veteran was involved in a motor vehicle 
accident in Germany in 1979, when he was apparently knocked 
unconscious and taken to a German hospital where he was found 
to have a right mandibular fracture and hematoma of the right 
ear.  He apparently awoke and did not require any surgery.  

Subsequently, the veteran had complained of tinnitus in his 
left ear, which had persisted over the years.  Dr. Davis' 
comments regarding the etiology of the veteran's tinnitus 
were noted.  It was also noted that the veteran had some 
chronic headaches that occurred daily and jaw pain as well.  

On examination, the veteran was alert and oriented, without 
evidence of aphasia or apraxia.  There was some abnormal 
movement of the mandible in the TMJs with some crepitation, 
bilaterally.  The impression was that of chronic tinnitus of 
the left ear, temporally related to the time of the motor 
vehicle accident.  

The examiner stated that it was impossible to determine 
whether the veteran's tinnitus was related to the accident 
itself.  He stated that, if the veteran had had some trauma 
to the auditory nerve, he could have had some tinnitus 
related to this, but that this was unknown from the available 
records.  

The examiner stated that tinnitus was not an uncommon symptom 
anyway and that it certainly could have occurred over time 
for other more common reasons.  Other than audiograms that 
showed hearing dysfunction, the examiner knew of no other way 
to assess this (he did not think that any other neurologic 
testing would help).  He stated that closed head injury 
certainly could produce tinnitus but that it would be 
impossible to answer, with specificity, the question of the 
etiology of the veteran's tinnitus.  

On a September 2001 VA dental examination, the veteran's 
claims file was reviewed.  Historically, it was noted that 
the veteran was involved in an automobile accident in Germany 
in January 1979, resulting in multiple injuries.  The veteran 
reported that he was taken to a local hospital and had a 
fractured right mandible, along with facial cuts and 
abrasions.  

The veteran reported that he had had pain in his jaw joint 
since the accident.  He felt that the accident caused his 
joints to hurt, which resulted in headaches.  He reported 
that he had trouble chewing hard foods, such as steak or 
anything of hard consistency, and had trouble with such 
things as chewing gum.  

The VA examiner asked the veteran how his mandible fracture 
was treated, and the veteran replied that he did not remember 
how.  The examiner persisted in this line of questioning 
(i.e., was there an operation?, were his teeth wired 
together?, did he return weeks later for follow-up of 
appliances placed on the teeth to fix the fracture?).  The 
veteran replied that he did not have an operation and did not 
remember if his teeth were wired together or if he had any 
appliances placed on his teeth.  He did remember biting his 
tongue.  

The veteran indicated that he did not have any treatment for 
jaw pain while he was in the military, although he indicated 
that he reported jaw pain from time to time throughout the 
remainder of his service.  The veteran also stated that, to 
date, he had not had any type of splint constructed for his 
jaws, which he said was recommended by his private doctors.  

On physical examination, a panoramic X-ray study was taken 
and compared with one taken in 1978 (prior to the accident).  
The examiner found no radiographic evidence of a fracture of 
the mandible (right or left) on the current X-ray study.  The 
TMJs and oral cavity were inspected.  The veteran had 
difficulty opening the oral cavity, and there was a right-
sided click and pain.  There were also audible pops, 
bilaterally, of the TMJs and no crepitus.  

In reviewing the veteran's medical records, the examiner 
noted that, following the motor vehicle accident in service, 
the veteran was seen by ENT to rule out a mandibular 
fracture.  Although there was no obvious bone deformity felt 
on physical examination at that time, the examiner noted that 
there were no conclusive X-ray results or further comments on 
the matter of a fracture.  

The examiner further noted that subsequent military records 
did not mention mandibular problems.  In his conclusion, the 
examiner stated that the veteran was involved in a motor 
vehicle accident and that, while the records did not clearly 
substantiate it, it was possible that the veteran did have a 
mandibular fracture.  

The examiner stated that there was some mention of TMJ 
clicking from private physicians but that he did not see any 
evidence relating this finding directly to an accident that 
occurred in 1979.  On the current examination, the examiner 
appreciated some TMJ popping, but he could not specifically 
state whether or not the popping of the TMJs occurred from 
any specific incident in 1979.  He also stated that the 
current X-ray study did not give evidence of any mandibular 
fracture or any deformity of the mandible.  

In a December 2001 letter to the VA Secretary, the veteran 
expressed his belief that his VA examinations were not "fair 
and equitable" in regard to the issues and medical history 
of his case.  He indicated, among other things, that when the 
examiner questioned him about the medical treatment that he 
received following the car accident in service, he answered 
that he did not remember many of the treatments because he 
was unconscious.  He indicated that he did not "refuse" an 
MRI in May 1999; he stated that he began the test but stopped 
it prior to its completion due to a severe anxiety problem.  
He indicated that it was not until he began seeing Dr. Davis 
that he had ever heard of tinnitus (he said that he had had 
no idea that it was what had always caused his problems).  

In reply to an April 2002 letter in which the RO informed him 
about the Veterans Claims Assistance Act of 2000, the veteran 
stated in April 2002 that all pertinent evidence was 
contained in his file and that he had no further evidence to 
submit.  He reasserted that, upon his discharge from service, 
he did not undergo a physical examination to document any 
physical ailments.  He stated that he continued to have 
medical problems, as related to his appeal, but had no 
medical insurance and limited income at the time of his 
discharge.  He stated that it was not until several years 
later that he learned the diagnosis of his tinnitus (he said 
that for years he did not know what was wrong with him and 
why it was happening).  He maintained that he had no other 
injury that could have contributed to his claimed conditions.  

On an October 2002 VA audiological examination, it was noted 
that a review of the claims file revealed that the veteran 
was injured in a car accident in January 1979, from which he 
suffered loss of consciousness with injury to his right 
mandible and, according to hospital notes, blood that could 
not be ruled out in the ear canals.  

The veteran presently complained that the onset of hearing 
loss and left-sided tinnitus (reported as sounding like a jet 
engine) followed his accident.  It was also noted that 
medical records indicated a history of recurrent left-sided 
serous otitis media, coinciding with complaints of aural 
fullness and loss of balance.  The diagnosis was that of 
bilateral hearing loss.  The examiner commented that, 
although there was no objective test for the presence of 
tinnitus, it was temporally related to the motor vehicle 
accident.  The examiner further stated that the documented 
chronic middle ear disease was a known cause of tinnitus.  

In a November 2002 decision, the RO granted service 
connection for hearing loss, based in part on an opinion of 
the October 2002 VA examiner that it was as likely as not 
that the veteran's hearing loss was service-related.  

In a January 2003 letter to the Board, the veteran clarified 
what he believed were errors and misstatements contained in 
an August 2002 rating decision (in which the RO continued to 
deny the veteran's claims).  He contended that the evidence 
created a reasonable doubt for his claims.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in June 1999 and August 2002), Statement of 
the Case (in August 1999), and Supplemental Statements of the 
Case (in August 2000 and August 2002), the RO has notified 
him of the evidence needed to substantiate his claims.  

Further, in an April 2002 letter, the RO informed the veteran 
of what information or evidence was needed from him and what 
the VA would do to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred (i.e., from VA and 
private medical providers).  

The RO has also sought and obtained examinations, to include 
those conducted in September 2001 and October 2001, regarding 
the issues at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, but he had 
canceled hearings scheduled in March 2002 at the RO and in 
June 2003 at the Board in Washington, D.C.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  



A.  Claimed Residuals of a Fractured Right Mandible

The veteran asserts that he currently has residuals that are 
attributable to a motor vehicle accident in service wherein 
he fractured his right mandible.  Based on a careful review 
of the record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for residuals of a fractured right mandible.  

The service medical records clearly show that the veteran was 
injured in a motor vehicle accident in January 1979 and 
suffered multiple injuries to include to the head.  However, 
there is no convincing medical evidence to show that the 
accident resulted in a fractured right mandible.  It was 
reported that the local hospital where the veteran was 
initially taken after his accident had diagnosed a fracture 
of the right mandible.  

There are no records, particularly X-ray studies of the 
mandible, to objectively show a fracture.  Within hours of 
his accident, the veteran was transferred to a military 
hospital, where injuries to the right side of the face were 
described, to include edema over the ramus of the right 
mandible and limited range of motion of the jaw.  

On a subsequent ENT consult that same day, there was no 
obvious bone deformity in the right mandible.  X-ray studies 
of the mandible that were ordered do not appear to have been 
done (or else the results of them are not included in the 
file).  

Nevertheless, and despite the initial clinical findings 
regarding the mandible, there is no evidence that the 
veteran's mandible was treated in any way, either while he 
was hospitalized or after he was released from the hospital 
back to duty.  In fact, he was released from the hospital 
after just two days, and he had no mandible complaints at 
that time or for the remaining 8-year period of his service.  

The Board finds that the lack of complaints, clinical 
findings or diagnosis of a mandible disorder for the 
remaining period of service is particularly significant and 
reflects that there was no chronic disability arising from 
the motor vehicle accident.  

Moreover, in the years following service when the veteran 
underwent physical examinations in connection with claims for 
Social Security Administration and VA disability benefits, 
there were no complaints, clinical findings or diagnosis of a 
mandible disorder.  Private medical treatment records in 
those years do not show complaints or clinical findings 
pertaining to the mandible.  

Also, statements of the veteran's mother, wife and friends do 
not indicate that the veteran had mandible problems in 
particular.  

It is not until January 1995 that the veteran complained to 
his private doctor that he "still" had jaw pain.  There was 
no reference at that time to having had the jaw pain since 
service, or when it had actually began.  Later in 1995, the 
doctor noted clicking in the right TMJ.  

In November 1997, the veteran's TMJs popped during jaw 
opening, and he was diagnosed with TMJ dysfunction.  Since 
then, VA and private medical evidence shows that the 
veteran's TMJ dysfunction, also manifested by pain, 
persisted.  

There is medical evidence addressing the question of the 
etiology of the TMJ dysfunction.  In January 1999, Dr. Davis 
opined that inflammation of the veteran's TMJ was secondary 
to his bruxism.  Dr. Davis, as well as Dr. Cann, refer to a 
history of a mandibular fracture in the past (or military) 
and that the veteran had TMJ pain; however, there is no 
evidence that these doctors related the TMJ dysfunction to 
the injuries sustained in the motor vehicle accident, as they 
did not have the veteran's claims file to review.  

Any correlation would be as a result of the veteran's own 
report of having fractured his mandible in service, and any 
medical opinion citing consistent TMJ problems since a 
fracture of the mandible in service inherently lacks 
probative value.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The veteran underwent a VA examination in September 2001 to 
address the etiology question, and the veteran could not 
recall how his mandible was treated after his motor vehicle 
accident.  The veteran reported that he mentioned jaw pain 
from time to time throughout the remainder of his service, 
but the service medical records do not corroborate this.  

The conclusion of the VA examiner was that it was 
"possible" that the veteran had a mandibular fracture in 
service, although the records did not clearly bear this out.  
Further, the examiner was unable to state whether the current 
TMJ popping was related to the motor vehicle accident in 
service, but that a current X-ray studies did not evidence a 
fracture or deformity of the mandible.  

Given the following evidence, the Board finds persuasive that 
the veteran's current TMJ dysfunction is not due to the 
demonstrated injury in service:  the opinion of Dr. Davis, 
attributing a TMJ problem to bruxism; the opinion of the VA 
examiner that a mandible fracture was possible but that 
current X-ray evidence did not show a fracture or deformity; 
the lack of objective radiologic evidence of a mandible 
fracture in service; the lack of complaints, treatment or 
diagnosis of a mandible disability in service; and the 
complaints of jaw pain on private medical records beginning 
in 1995.  

The Board finds that, as the record now stands, there is no 
satisfactory proof that the veteran sustained a fracture of 
the right mandible in the motor vehicle accident during 
service, as he maintains, nor is there satisfactory proof 
that his current TMJ dysfunction is due to the alleged 
mandible fracture.  Even if the veteran's claim of such an 
injury during service were accepted as true, there is no 
convincing medical evidence relating his currently diagnosed 
TMJ dysfunction to such injury.  

Finally, the veteran is a lay person and not competent to 
offer an opinion as to questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The veteran is competent to provide an account of symptoms, 
such as jaw pain ever since the motor vehicle accident in 
service.  However, his allegations regarding the onset of his 
TMJ problems are not entirely credible in light of the 
medical records which objectively show that he did not 
complain of TMJ symptoms until 1995.  

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran's current TMJ dysfunction 
became manifest years after his in-service motor vehicle 
accident and has not been medically linked either to in-
service injuries sustained in the accident or otherwise to 
his period of service.  His current condition is not due to 
disease or injury which was incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for residuals of a fractured 
right mandible, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Tinnitus

Current VA and private medical records show that the veteran 
has a diagnosis of tinnitus.  The veteran claims that his 
current tinnitus is attributable to injuries sustained in a 
motor vehicle accident in service.  Based on a careful review 
of the record, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
tinnitus.  

As noted hereinabove, for the claimed fracture of the right 
mandible, the veteran was injured in a motor vehicle accident 
in January 1979, sustaining multiple injuries to include the 
head.  However, there is no convincing medical evidence to 
show that the injuries included tinnitus.  Injuries to the 
right side of the face were described, to include ecchymosis 
of the lower right eyelid, abrasions and hematoma behind the 
right ear.  

Nevertheless, there is no evidence that the veteran injuries 
included, or resulted in, tinnitus.  The veteran released 
from the hospital after just two days, and he had no 
complaints referable to tinnitus at that time or for the 
remaining 8-year period of his service.  The Board finds that 
the lack of complaints, clinical findings, or diagnosis of 
tinnitus for the remaining period of service is particularly 
significant and, like the claimed mandibular fracture 
discussed, reflects that there was no chronic disability 
arising from the motor vehicle accident.  

Moreover, in the years following service when the veteran 
underwent physical examinations in connection with claims for 
Social Security Administration and VA disability benefits, 
there were no complaints, clinical findings or diagnosis of 
tinnitus.  Private medical treatment records in those years 
do not show complaints or clinical findings pertaining to 
tinnitus.  

Also, statements of the veteran's mother, wife and friends do 
not indicate that the veteran complained of ear problems or 
ringing in his ear.  

It is not until July 1995 that the veteran was seen in the 
emergency room with a complaint of a left earache with 
ringing in the ear.  Thereafter, the veteran was seen for 
chronic ear problems, usually left ear fluid build-
up/infections, and most of the time ringing in the ear was 
associated with these ear problems.  He was diagnosed with 
tinnitus in 1998.  In much of the VA and private outpatient 
records, the veteran gave a history of constant ringing in 
the ear (usually left) that dated not earlier than 1991.  

There is medical evidence addressing the question of the 
etiology of the tinnitus.  In November 1998, Dr. Berry opined 
that the veteran's otologic complaints (pressure and 
continuous ringing in the ear) were likely secondary to 
eustachian tube dysfunction and associated allergic rhinitis.  

Dr. Davis, in January 1999, opined that bruxism, causing TMJ 
inflammation, would also explain the veteran's tinnitus.  In 
June 1999, Dr. Davis expressed the possibility only (i.e., it 
could but not beyond a reasonable medical certainty) that 
tinnitus was related to the previous closed head injury.  

The veteran underwent a VA examination in September 2001 to 
address the etiology question, and the veteran reported 
persistent tinnitus over the years since his in-service motor 
vehicle accident.  Such reports, however, are not 
corroborated by the service medical records or post-service 
medical records until the 1990's.  

The conclusion of the VA examiner was that tinnitus was 
temporally related to the time of the motor vehicle accident 
but that it was impossible to determine if it was related to 
the accident itself.  

Further, the examiner stated that closed head injury 
certainly could produce tinnitus but, in the veteran's case, 
this was impossible to answer.  The examiner also opined that 
the veteran's tinnitus could have occurred over time for 
other more common reasons.  

An October 2002 VA examiner also noted that the veteran's 
tinnitus was temporally related to the motor vehicle accident 
but indicated that the veteran's chronic middle ear disease 
documented in the file was a known cause of tinnitus.  

Given the following evidence, the Board finds persuasive that 
the veteran's current tinnitus is not due to injury in 
service:  the opinions of Dr. Davis and Dr. Berry, finding 
that tinnitus was likely due to eustachian tube dysfunction 
and bruxism; the opinion of the VA examiners that it was 
impossible to answer whether tinnitus was the result of his 
in-service accident but that chronic ear disease was a known 
cause of tinnitus; the lack of complaints or diagnosis of 
tinnitus in service; and the complaints of ringing in the 
ears beginning in 1995, with the onset of the veteran's 
chronic left ear disease.  

The Board find that, as the record now stands, there is no 
satisfactory proof that the veteran suffered tinnitus as the 
result of the motor vehicle accident during service, as he 
maintains, nor is there satisfactory proof that his current 
tinnitus is the result of the accident.  

Although there is supporting medical evidence in the file 
that the veteran's tinnitus "could" have been the result of 
a closed head injury such as that in service, the Board finds 
that the weight of the evidence shows that the tinnitus had 
its onset many years after his discharge from service.  

Finally, the veteran is a lay person and not competent to 
offer an opinion as to questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  The veteran is competent to provide 
an account of symptoms, such as ringing in his ears ever 
since the motor vehicle accident in service as he maintains.  

However, his allegations regarding the onset of his tinnitus 
are not entirely credible in light of the medical records 
which objectively show that he did not complain of ringing in 
his ears until 1995.  

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran's current tinnitus became 
manifest years after his in-service motor vehicle accident 
and has not been medically linked either to in-service 
injuries sustained in the accident or otherwise to his period 
of service.  His current condition is not due to disease or 
injury which was incurred in or aggravated by service.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for tinnitus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  





ORDER

Service connection for the residuals of a fractured right 
mandible is denied.  

Service connection for tinnitus is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

